Citation Nr: 0935655	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for trigeminal 
neuropathy.

4. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO, which, in 
pertinent part, denied service connection for bilateral knee 
disabilities and trigeminal neuropathy and denied special 
monthly compensation.

The Board referred two issues to the RO for appropriate 
action in a September 2006 remand.  In April 2002, when 
filing the claim that gave rise to the instant case, the 
veteran also asserted entitlement to service connection for 
peripheral neuropathy.  The Board noted that service 
connection for peripheral neuropathy was previously denied by 
April 1994 rating decision.  The Board also noted that the 
appellant has raised the issue of entitlement to service 
connection for stomach cancer.  This issue is distinct from 
the service connection for a gastrointestinal disability, 
which the Board denied in September 2006.  As these issues 
have not been procedurally developed for appellate review, 
the Board REFERS such to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In May 2006, the appellant testified at a hearing before the 
undersigned that was held at the Fort Harrison, Montana RO.

The issue of service connection for trigeminal neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  No entry to service physical examination report is of 
record.

2.  The evidence clearly and unmistakably establishes that 
the appellant underwent bilateral knee surgeries prior to 
service for torn menisci. 

3.  The evidence is clearly and unmistakably against 
inservice aggravation of the appellant's bilateral knee 
disabilities.

4.  The appellant is not blind or a patient in a nursing home 
and his service-connected disorders do not render him unable 
to care for most of his daily personal needs or to protect 
himself from the hazards and dangers incident to his daily 
environment without the assistance of others.

5.  The appellant is not substantially confined to his home 
as a result of service connected disability.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not noted at entry to 
service; the presumption of soundness attaches.  38 U.S.C.A. 
§ 1111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 
(2008).

2.  The appellant's bilateral knee disabilities were not 
incurred in or aggravated by active service.  38 U.S.C. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008).

3.  The criteria for special monthly compensation due to the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2008).

4.  The criteria for special monthly compensation due to 
being housebound are not met. 38 U.S.C.A. §§ 1114(s), 5107 
(West 2002); 38 C.F.R. § 3.350(i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and special monthly compensation.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication, a letter dated in June 2002 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
letter did not contain notice of the degree of disability or 
effective date elements of Dingess.  As the Board concludes 
that service connection is not warranted, these errors are 
harmless.  Furthermore, notice was renewed in a June 2007 
letter.  

A letter dated in June 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2007, he was 
provided almost two years to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in May 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's service medical records from his period of active 
service are unavailable.  The RO requested the appellant's 
records several times, only to be that the National Personnel 
Records Center did not have them.  The NPRC actually 
indicated to the RO that the archive records showed that the 
service treatment records had been transferred to the Denver, 
Colorado RO in 1974.  The records could not be found.  
Inasmuch as the appellant was not at fault for the loss of 
these records, VA is under heightened obligation to assist 
the appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has 
undertaken the required procedures to reconstruct the 
appellant's records from alternative sources, including 
requests to the NPRC.  The appellant does not report specific 
treatment at a specific facility in service.  Without more 
information to use, further searches are pointless.  All 
relevant records that could be located have been associated 
with the file.  Furthermore, the appellant's relevant VA 
medical records are in the file.  The appellant has alleged 
additional treatment for his trigeminal neuropathy at a 
Denver VA Medical Center in 1970.  As this does not concern 
either the knees or his current need for aid and attendance 
or housebound status, the records are not necessary to the 
outcome of those claims.  The Board finds that the duty to 
assist is discharged.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board instructed the RO to provide the appellant with an 
examination and opinion in the September 2006 remand in this 
case.  Following some confusion regarding the appellant's 
current address, the RO obtained the appellant's address from 
him in April 2009.  The appellant was notified of a May 2009 
examination by the VA Medical Center in Fort Harrison, 
Montana.  The appellant failed to report.  The RO sent a 
letter to the appellant, which included a form for him to 
complete and return to explain why he failed to report and 
arrange for a rescheduling.  The letter also informs him of 
the consequences of failing to report.  The appellant has not 
responded.  The Board finds that the appellant has failed to 
report for a VA examination without good cause.  The Board 
will proceed to consider the claims on the merits without 
further remand for an examination.  See 38 C.F.R. § 38 C.F.R. 
§ 3.655 (2008).  

The Board finds that a VA examination is not warranted on the 
special monthly compensation claim.  The appellant's VA 
treatment records, current through March 2009, indicate that 
the appellant is not blind, is not patient in a nursing home 
and his service-connected disorders do not render him unable 
to care for most of his daily personal needs or to protect 
himself from the hazards and dangers incident to his daily 
environment without the assistance of others.  The appellant 
is also not housebound as a result of his service connected 
disability.  The appellant is physically crippled by non-
service connected disabilities, which cannot form the basis 
for a grant of benefits in this claim.  Further remand for VA 
examination is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Service Connection for the Bilateral Knees

The appellant contends that he has bilateral knee 
disabilities as a result of inservice aggravation.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

As noted in the VCAA section, the appellant's service 
treatment records are unavailable.  As such, the entry to 
service physical examination report cannot be reviewed to 
determine whether the appellant's knee disabilities were 
noted.  As such, the presumption of soundness attaches and 
the Board will inquire whether clear and unmistakable 
evidence exists to rebut it.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have 
been sound upon entry.  The burden then falls on 
the government to rebut the presumption of 
soundness by clear and unmistakable evidence that 
the veteran's disability was both preexisting and 
not aggravated by service.  The government may 
show a lack of aggravation by establishing that 
there was no increase in disability during 
service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-
connected benefits.  However, if the government 
fails to rebut the presumption of soundness under 
§ 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

Medical evidence provided in the course of this claim 
includes surgical notes from preservice bilateral knee 
surgeries.  In November 1965, the appellant had a right knee 
arthrotomy for a ruptured meniscus and internal derangement.  
The medial meniscus was removed from the right knee.  In 
October 1966, the appellant underwent a left knee arthrotomy.  
The appellant's medial meniscus was removed from the left 
knee.  The appellant was missing both medial menisci from his 
knees at entry to service in 1967.  The Board concludes that 
these medical evaluations are clear and unmistakable evidence 
sufficient to rebut the presumption that the appellant's 
knees were sound at entry to service.  See Wagner, supra; 
VAOPGCPREC 3-03 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The appellant argues that he aggravated his knees during 
combat in Vietnam.  He testified that he aggravated his knees 
while moving injured servicemen from a downed helicopter to a 
rescue helicopter under fire.  The appellant testified that 
his knees swelled to the point that he could not walk 
afterward.  The appellant testified that he went to sick bay, 
but that nothing could be done for him.  The appellant also 
testified that he had knee pain and went to sick bay during 
boot camp.  He otherwise ignored the pain in his knees during 
service.  He reported that he had surgery within six months 
of separation on his knees.  The appellant identified the 
location as Methodist Hospital in Denver, Colorado.  

The appellant is decorated for valor in combat, with a Navy 
Commendation with "V" designation.  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
such if the evidence is consistent with the circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The Board accepts the appellant's contentions that his knees 
swelled after carrying others across a battlefield.  The 
Board also accepts his testimony that his knees hurt during 
boot camp and during long runs.  This does not mean that the 
appellant's knee disabilities were aggravated during service.  
During testimony, the appellant identified only pain during 
exertion as the sole chronic or continuous knee symptoms that 
were present during service.  Once the exertions were over, 
i.e., boot camp ended, he returned from combat, the pain 
subsided.  The appellant only indicates that swelling 
occurred once.  The Board is not clear what, if any, other 
chronic symptoms accompanied these episodes.  

The appellant was treated repeatedly after service for knee 
complaints.  The first post-service treatment record is a 
surgical note from December 1971, two years after separation.  
The appellant had fallen into a hole and twisted his right 
knee.  A lateral meniscectomy was performed.  The appellant 
injured his left knee in a work accident in September 1973.  
He was diagnosed with a torn lateral meniscus, which was 
removed.  The records indicate that subsequent conservative 
treatment failed, and another surgery was performed in May 
1974.  The operative notes indicate the presence of 
osteophytes and a regenerated lateral meniscus, apparently 
composed of scar tissue.  The patellar osteophytes were 
shaved.  The vastus medialis was adjusted to improve knee 
function.  

Records at that time do not reference service or any injury 
between 1966 and 1971.  Importantly, these records also do 
not indicate ongoing symptoms during service or the immediate 
post-service period.  While many of the records are surgical 
notes, not providing much medical history, a fuller 
description was offered in a July 1977 history recorded by 
Dr. M.  The appellant had begun seeking treatment for left 
knee problems from Dr. M. in 1974.  At that time, the 
appellant had ongoing right knee complaints following an 
injury at work.  The appellant's 1973 and 1974 surgeries, for 
the right and left knees respectively, were able to return 
the appellant to work.  The appellant was described as having 
done "fairly well" after the 1973 surgery and "very well" 
following the 1974 surgery.  The appellant had, in 1977, 
recently become an optician and began noticing a catching 
sensation in the left knee.  In July 1977, he underwent a 
surgery for a fibrosed, thickened plica semilunaris.  A spur 
was excised from the medial femoral condyle during surgery.  
A different medical history, from May 1974, indicated a 
painful left knee going back several years, noting the 1965 
and 1973 surgeries.  There is no indication of an increase in 
severity during the appellant's military service.  

The Board also notes that more recent records provide no 
further light on the situation.  The appellant is merely 
noted to have substantial, longstanding knee disabilities.  
Some of the records indicate that the appellant has post-
traumatic arthritis in the knees.  The Board notes that, in 
medical terms, surgery is considered a trauma.  Without more, 
the Board cannot find that these references are supposed to 
mean service injury.  

As indicated, the appellant testified that he had surgery at 
the Methodist Hospital in Denver, Colorado within six months 
of separation from service.  Records have only been obtained 
from the Presbyterian Hospital in Denver.  The 1971, 1973, 
1974, 1975, 1977 and 1983 surgical notes and histories do not 
describe any additional surgery between separation and 1971 
than those discussed above.  On the contrary, when discussing 
the appellant's past surgeries, only the 1965 and 1966 
surgeries are mentioned.  Specifically, a May 1974 history 
notes only the 1965, 1966 and 1971 surgeries, all of them at 
the Presbyterian Hospital.  The Board recognizes that the 
appellant is competent to report undergoing surgery, but he 
has undergone so many, at so many different facilities, that 
his recall has become questionable.  Indeed, during 
testimony, the appellant stated that he had five pre-service 
surgeries on his knees, when only two are described by the 
records.  The appellant also testified that the pre-service 
surgeries included ligament repair, but the operative notes 
indicate that the ligaments were intact.  He did not have 
ligament repair until May 1974.  The Board finds that the 
contemporaneous records are simply more reliable evidence of 
his medical history after nearly forty years of knee problems 
and treatment.

In sum, the medical evidence shows that the appellant had 
pre-service surgery to remove the medial menisci from both 
knees.  After service, the appellant was essentially 
asymptomatic until a December 1971 work injury in created an 
ongoing right knee problem and a September 1973 work injury 
created an ongoing left knee problem.  Both lateral menisci 
were removed following these injuries.  At this point, the 
appellant began to develop osteoarthritis and ligament 
problems.  There are clear, intercurrent injuries.  The 
medical histories discuss pre-service operations and the 
intercurrent injuries.  There is no medical evidence pointing 
to service.  The appellant himself has become unreliable to 
provide detailed evidence in a case which is quite complex.  
The Board cannot concede aggravation.  See Falzone, supra.  
The Board cannot identify a single symptom, present in the 
records immediately following service that was not present 
prior to service, as the pain was, and is attributable to 
service.  

The Board finds this to be clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  Without 
medical evidence showing aggravation of his pre-existing knee 
disabilities, the claims for service connection must fail.  
See Hickson, supra.

The Board also notes that the appellant was first shown to 
have osteoarthritic changes, osteophyte formation, during his 
1974 surgery.  Where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The first notation of osteoarthritis is in the left 
knee in May 1974, more than four years after separation from 
service.  Significantly, no arthritic changes were noted in 
the left knee during the September 1973 surgery.  The Board 
finds that osteoarthritis was not manifest within one year of 
service.  The appellant cannot benefit from the presumption.  

As such, the Board finds that the evidence is clearly and 
unmistakably against the appellant's knee claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Special Monthly Compensation Based on the Need for the 
Regular Aid and Attendance by Another Person

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
U.S.C.A. § 1114(l) (2002); 38 C.F.R. §§ 3.350, 3.351 (2008).  
The Board notes that the appellant is not blind and is not a 
resident of a nursing home and it has not been otherwise 
contended.

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service- 
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary.  38 C.F.R. § 3.352(a)(2008).  

The appellant is significantly disabled by the presence of 
multiple non-service connected disabilities.  As determined 
above, the appellant is not service connected for knee 
disabilities, which have resulted in knee replacements.  The 
appellant also had spinal fusions in the lumbar and cervical 
regions, further limiting his mobility.  As determined in the 
Board's September 2006 decision, the appellant is not service 
connected for a gastrointestinal disability.  The appellant 
has had his stomach removed and has been on intravenous 
nutrition for several years.  The appellant has testified 
that his continuous and required use of intravenous nutrition 
has essentially rendered him housebound.  Unfortunately, 
consideration of the aforementioned disabilities is not 
permissible when determining the benefits at issue as they 
are all non-service-connected. 

The appellant is 100 percent service connected for post 
traumatic stress disorder (PTSD).  There is no evidence to 
suggest and the appellant does not argue that his PTSD 
prevents him from performing tasks of daily living or require 
the care or assistance on a regular basis of another person 
to protect the appellant from hazards or dangers incident to 
his daily environment.  

The findings above do not indicate that the appellant needs 
the assistance of others to perform such daily tasks as to 
dressing and feeding himself.  Accordingly, the claim for 
special monthly compensation based on the need for the 
regular aid and attendance by another person must be denied.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

Special monthly compensation provided by 38 U.S.C. 1114(s); 
38 C.F.R. § 3.350(i) is also payable where the veteran has a 
single service-connected disability rated as 100 percent and 
is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

Applying the provisions above with respect to a claim for 
"housebound" benefits, the Board notes that a 100 percent 
rating is in effect for PTSD.  The appellant is not 
"housebound" or substantially confined to his home due 
solely to service connected disability.  The appellant's VA 
treatment records show that he travels to stay with his 
daughters, and additional care and equipment is required due 
to non-service connected disabilities.  The appellant is not 
service connected for a physical disability, which appear to 
be the basis of his claim.  Therefore, the Board concludes 
that an award of special monthly compensation due to being 
"housebound" is not warranted.  38 U.S.C. § 1114(s); 38 
C.F.R. § 3.350(i).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.




REMAND

The appellant has alleged that he has had trigeminal 
neuropathy since separation.  He further testified that his 
doctors have told him that the condition is the result of 
herbicide exposure.

The Board has reviewed the appellant's VA treatment records 
and located several records from recent years which show both 
the diagnosis and a history of the disorder dating back to 
service.  He informed his treating physicians that he had 
undergone a 1970 procedure at the Denver, Colorado, VA 
Medical Center to sever the nerve.  

In the September 2006 remand, the Board instructed that the 
RO obtain all of the outstanding VA treatment records up to 
the present, specifically discussing the 1970 Denver 
treatment.  The resultant instruction issued by the RO did 
not, however, specifically mention Denver.  Accordingly, the 
Board must remand again to ensure compliance with its remand 
instructions and ensure a complete record on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's VA medical records from 
the VA Medical Center in Denver, Colorado, for 
treatment concerning the trigeminal neuropathy 
during 1970.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
must provide a negative response if records are 
not available.

2.  Then, the RO should readjudicate the claim on 
the merits.  If the benefits sought are not 
granted, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


